       Case 20-13275-amc             Doc 71     Filed 09/17/20 Entered 09/17/20 11:34:16                    Desc Main
                                               Document      Page 1 of 11

                                        UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF PENNSYLVANIA
                                              PHILADELPHIA DIVISION
  IN RE:   Industrial Food Truck, LLC                                             CASE NO     20-13275AMC11v

                                                                                 CHAPTER      11
                                                    AMENDED 9/17/2020
                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 9/17/2020                                          Signature   /s/ Gary Koppelman
                                                                    Gary Koppelman
                                                                    Managing Director




Date                                                    Signature
Case 20-13275-amc   Doc 71    Filed 09/17/20 Entered 09/17/20 11:34:16   Desc Main
                             Document      Page 2 of 11


                         PORTABLES 360
                        15 BROOKWOOD LANE
                        WESTON CT 06883



                        1 Stop Wraps
                        1525 Prospect Street
                        Unit 602
                        Lakewood NJ 08701


                        American Express
                        200 Vasey Street
                        NY NY 10291



                        Autoparts International
                        1201 S 32nd Street
                        Philadelphia Pa 19145



                        Baldwin Services Group
                        810 B Oak PL
                        pORT oRANGE FL 32127



                        Baldwin Services Group d/b/a
                        Sierra Victor    Industries
                        810 -B Oak Place
                        Port Orange Fl 32127


                        Brian Blatstein Esq.
                        2711 Comley Road
                        Philadelphia, PA 19154



                        Central Restaurant Products
                        7750 Georgetown Rd
                        Indianapolis IN 46268



                        Chase Ink Card
                        PO Box 6185
                        Westerville OH 43086
Case 20-13275-amc   Doc 71    Filed 09/17/20 Entered 09/17/20 11:34:16   Desc Main
                             Document      Page 3 of 11


                        Cibik and Cataldo, P.C.
                        1500 Walnut Street
                        Suite 900
                        Philadelphia, PA 19102


                        Cintas
                        4700 Jefferson Street
                        Philadelphia PA 19131



                        Citizens One
                        One Citizens Way
                        Johnston RI 02919



                        City of Philadelphia
                        Bankruptcy Unit
                        1401 JFK Boulevard
                        Fifth Floor
                        Philadelphia, PA 19102

                        City Of Philadelphia
                        Major Tax Unit/Bankruptcy Dept.
                        1401 JFK Blvd, Room 580
                        Philadelphia, PA 19102


                        City of Philadelphia
                        Bankruptcy Unit
                        15th Floor
                        1515 Arch Street
                        Philadelphia, PA 19102

                        City of Philadelphia
                        Parking Violations Branch
                        PO Box 41819
                        Philadelphia, PA 19101


                        COMCAST
                        PO BOX 58203
                        cincinatti oh 45258



                        COMCAST
                        PO BOX 37601
                        philadelphia pa 19101-0601
Case 20-13275-amc   Doc 71    Filed 09/17/20 Entered 09/17/20 11:34:16   Desc Main
                             Document      Page 4 of 11


                        Cummins Sales & sERVICE
                        41-45 Doremus Ave
                        Newark NJ 07105



                        Daniel Devlin, Esquire
                        1219 Spruce Street
                        Philadelphia Pa 19107



                        Daniel Wechsler, Esquire
                        Amato & Keating PC
                        107 N Commerce Way
                        Bethlehem pa 18017


                        David Lee
                        2 Regency Drive
                        Voorhees NJ 08043



                        Diamond Tool
                        2800 Graysferry Ave
                        Philadelphia Pa 19146



                        Diamond Tool
                        2800 Grays Ferry Ave
                        Philadelphia, Pa 19146



                        DMP Automation
                        22 Westbury Drive
                        Cherry Hill NJ 08003



                        DPOE Technology LLC
                        104 Cobblestone
                        Twin Lakes WI 53181



                        Ecolab
                        1 Scott Way
                        Philadelphia Pa 19116
Case 20-13275-amc   Doc 71    Filed 09/17/20 Entered 09/17/20 11:34:16   Desc Main
                             Document      Page 5 of 11


                        Equifax
                        P.O. Box 740241
                        Atlanta, GA 30374



                        Eric Groves,Esquire
                        Groves & Associates
                        The Atrium
                        3601 N Classen Blvd
                        Suite 207 Oklahoma City, OK 73118

                        Experian
                        Profile Maintenance
                        P.O. Box 9558
                        Allen, Texas 75013


                        Filter Man
                        7330 Tulip Street
                        Philadelphia Pa 19136



                        Flame King
                        14111 S Kingsley Drive
                        Gardena CA 90249



                        Fran Fassberg
                        702 Essex Court
                        Cinnaminson NJ 08077



                        Gannon Insurance
                        6505 Frankfort Ave
                        Philadelphia Pa 19135



                        Gary Koppelman
                        111 West Norris Street
                        Philadelphia, Pa 19122



                        Gary Koppelman
                        5200 Grays Avenue
                        Philadelphia Pa 19153
Case 20-13275-amc   Doc 71    Filed 09/17/20 Entered 09/17/20 11:34:16   Desc Main
                             Document      Page 6 of 11


                        Gary Koppelman
                        111 W Norris Street
                        Philadelphia Pa 19122



                        Gas Pro
                        1336-46 Warfield Street
                        Philadelphia Pa 19146



                        Gemelli's Pizzeria
                        752 North Ave
                        New Rochelle NY 10801-1815



                        George Conway, Trial Attorney
                        US Trustee Office
                        833 Chestnut Street
                        5th Floor
                        Philadelphia, Pa 19107

                        Gold Medal Environmental
                        1770 Hurfville Rd
                        Sewell NJ 08080



                        Grays Realty LLC
                        42 West 39th Street
                        New York NY 10018



                        Grays Realty LLC
                        42 W 39th Street
                        NY NY 10018



                        Guard Insurance
                        PO BOX AH
                        Wilkes Barre Pa 18703-0020



                        I.R.S.
                        P.O. Box 7346
                        Philadelphia, PA    19101-7346
Case 20-13275-amc   Doc 71    Filed 09/17/20 Entered 09/17/20 11:34:16   Desc Main
                             Document      Page 7 of 11


                        I.R.S.
                        P.O. Box 7346
                        Philadelphia, PA 19101-7346



                        Integrity Stainless Inc
                        101 Stainless INC
                        161Devereaux Drive
                        Latrobe Pa 15650


                        Invision Security
                        1008 N Ninth Ave
                        King of Prussia Pa 19406



                        IPFS
                        3300 RDU Center Drive
                        Morrisville NC 27560



                        J Scott Watson, Esquire
                        24 Regency Plaza
                        Glen Mills Pa 19342



                        J&K Trash Removal
                        Po Box 254
                        Gradysville Pa 19039



                        J&S Fire




                        JA Cunningham Equipment INC
                        2025 Trenton Ave
                        Philadelphia Pa 19125



                        Jami Nimeroff,Chapter V Trustee
                        Brown McGarry NIMEROFF
                        Two Penn Center Suite 610
                        Philadelphia Pa 19102
Case 20-13275-amc   Doc 71    Filed 09/17/20 Entered 09/17/20 11:34:16   Desc Main
                             Document      Page 8 of 11


                        Jennifer Gertsman
                        Gertsman Financial Services LLC
                        127 eLY cRESCENT
                        Robbinsville NJ 08691


                        Joseph Caracappa, Esquire
                        Jackson Cook Caracappa & Scott
                        Newtown pavillion
                        6 penns Trail suite 202
                        Newtown, pa 18940

                        KDK Properties
                        199 Millers Lane
                        Harrisburg Pa 17110



                        Kiamichi Technology Center
                        C/o John Moyer,Esquire
                        Rosenstein Fist & Ringold
                        525 S Main Suite 700
                        Tulsa Oklahoma 74103

                        Legions Kitchen Supply
                        8350 Hegerman Street
                        Philadelphia pa 19136



                        Lenora Spina
                        114Belle Arbor Drive
                        Cherry Hill NJ 08034



                        Lipsky & Brandt
                        1101 Market St., Suite 2820
                        Philadelphia Pa 19107



                        LVNV Funding
                        PO box 10497
                        Greenville SC 29603-0584



                        Mario Spina
                        114 Belle Arbor Drive
                        Cherry Hill, NJ 08034
Case 20-13275-amc   Doc 71    Filed 09/17/20 Entered 09/17/20 11:34:16   Desc Main
                             Document      Page 9 of 11


                        McMaster -Carr
                        200 Aurora Industrial Parkway
                        Cleveland OH 44101-4930



                        Metal Stock, Inc
                        4901 Cottman Avenue
                        Philadelphia Pa 19135



                        Mobile Mini Solutions
                        Po Box 650882
                        Dallas TX 75265-0082



                        Mogo Taco
                        632 Cookman Ave
                        Asbury Park NJ 07712



                        National General Insurance
                        PO BOX 3199
                        Winston-Salem NC 27107



                        Nordon
                        1 CABOT Boulevard East
                        Langhorne Pa 19047



                        Olympic Steel




                        PA Dept. of Revenue
                        Bankruptcy Division
                        Bureau of Compliance
                        P.O. Box 280946
                        Harrisburg, PA 17120-0946

                        Philadelphia Parking Authority
                        Bankruptcy Department
                        701 Market Street
                        Philadelphia, PA 19106
Case 20-13275-amc   Doc 71    Filed 09/17/20 Entered 09/17/20 11:34:16   Desc Main
                             Document     Page 10 of 11


                        Philadelphia Traffic Court
                        Hon. Gary Glazer
                        800 Spring Garden Street
                        Philadelphia, PA 19123


                        Portables360
                        15 Brookwood Lane
                        Weston CT 06883



                        Sarak Son
                        30 E Logan Ave
                        Glenolden Pa 19036



                        Savoeun Son
                        506 Saint Michael Drive
                        Philadelphia, Pa 19148



                        Sierra Pacific Engineering and Products
                        PO Box 102056
                        Pasadena CA 91189-2056



                        Steven Iliescu
                        538 Carson Terrace
                        Huntingdon Valley, Pa 19006



                        TD Bank
                        Attn; Jennifer Zimmerman, AVP
                        6000 Atrium Way
                        Mt. Laurel NJ 08054


                        Termac Corporation
                        7880 Tulip Street
                        Philadelphia Pa 19186



                        Thomas & Julie Pauly
                        187 Maplewood ave
                        Maplewood NJ 07040
Case 20-13275-amc   Doc 71    Filed 09/17/20 Entered 09/17/20 11:34:16   Desc Main
                             Document     Page 11 of 11


                        Trans Union Corporation
                        Public Records Department
                        555 West Adams Street
                        Chicago, IL 60661


                        Valencia Ricketts
                        777 w Germantown Pke
                        Apt 1017
                        Plymoutyh Meeting Pa 19462


                        Valorie Sosonkin
                        29 Banbury Court
                        Holland Pa 18966



                        Vineland Syrup
                        PO Box 1326
                        Vineland NJ 08362-1326



                        West Philadelphia Financial Services Ins
                        5200 Warren Street
                        Philadelphia, Pa 19131



                        WestGuard Insurance




                        Williams Scotsman, Inc.
                        901 S Bond Street
                        Baltimore MD 21231-3357



                        YCH Architect LLC
                        1823 Spring Garden Street
                        Philadelphia Pa 19130
